DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

  Claims status
3.	This office action is a response to an application filed on 01/09/2020 in which claims 1-16 are pending for examination.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 01/09/2020, 04/21/2020 and 08/03/2020.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 01/09/2020 are acceptable for examination proceedings.


Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. (US 10,541,776 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,541,776 B2) both disclose the method relates to  controlling transmission power of a terminal performing device to device (D2D) communication in a wireless communication system. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,541,776 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. US 10,541,776 B2)

Claim
Instant Application No. 16/738,382 (limitations)
Patent No. US 10,541,776 B2 (limitations)
Claim
1
 A method of a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the resource pool, information on a number of resources in which the terminal is capable of transmitting a signal associated with the resource pool and transmission power control information for the resource pool; 

receiving configuration information on a discovery resource pool from a base station, the configuration information on the discovery resource pool including resource information for each of one or more discovery resource pools and respective information on a number of a repetitive transmission configured for each of the one or more discovery resource pools; 
transmitting a discovery signal on the discovery resource, wherein information related to a transmission power corresponding to each of the one or more discovery resource pools is included in the configuration information on the discovery resource pool.




































	                    Claim Objections (minor informalities)
7.	Claims 1, 3, 5, 7, 9, 11, 13 and 15 are objected to because of the following informality:
Claims 1, 5, 9 and 13 recites “……..capable of transmitting a signal associated with the resource pool……..”. Language that suggests or makes optional (i.e., capable of) but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04).
Claims 3, 7, 11 and 15 recite power control parameters such as “P0” and “α” in line 1; it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim. [Note: For clarity, it is suggested to spell out the 0-minimum transmission power? α-path loss coefficient?]

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1, 4, 5, 8, 9, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0173113 A1), hereinafter “Liu” in view of Chatterjee et al. (US 2016/0255615 A1) hereinafter “Chatterjee”.
Regarding claim 1, Liu discloses a method of a terminal in a wireless communication system (Figs. 2-3, signal transmission method between UE and eNB), the method comprising: 
receiving, from a base station (Figs. 2-3), configuration information on a resource pool (Figs. 2-3, paragraphs [0043], [0048], [0051]-[0055]; acquiring resource info), the configuration information on the resource pool including resource information for the resource pool (Figs. 2-3, paragraphs [0043], [0048], [0051]-[0055]; parameter information used for indicating the UE to transmit the identification signal), information on a number of resources in which the terminal is capable of transmitting a signal associated with the resource pool and transmission power control information for the resource pool (Figs. 2-3, paragraphs [0043], [0048], [0051]-[0055]; parameter information at least includes one of the following parameters: a power parameter, a period parameter, a repetition parameter, and a modulation coding parameter); and 
transmitting, to another terminal, the signal on the at least one identified resource (Figs. 2-3, paragraphs [0050], [0092]-[0093]; transmitting the identification signal of the UE on the specific resource).
While disclosing the whole subject matter recited in claim 1 as discussed above, Chatterjee implies “identifying at least one resource for transmitting the signal in the resource pool based on information on the number of resources” (Figs. 3, 6, paragraphs [0050], [0089], [0093]). Chatterjee teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Chatterjee from the same or similar field of endeavor discloses identifying at least one resource for transmitting the signal in the resource pool based on information on the number of resources (Figs. 1,  4, paragraphs [0047]-[0049]; configuration information for a D2D discovery resource pool of a cell served by the eNB and configuration information includes an indication that the D2D discovery resource has been logically divided into a plurality of sub-discovery resource pools).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying at least one resource for transmitting the signal in the resource pool based on information on the (Chatterjee, paragraph [0003]).

Regarding claim 4, Liu discloses the signal which is transmitted on the at least one resource is combined to be decoded by a terminal which receives the signal (Fig.4, paragraphs [0066]-[0067]; decoding the identification signals of the other UE according to the information required for receiving the identification signals).

Regarding claim 5, Liu discloses a method of a base station in a wireless communication system (Figs. 2-3, signal transmission method between UE and eNB), the method comprising: 
a terminal is capable of transmitting a signal associated with the resource pool and transmission power control information for the resource pool (Figs. 2-3, paragraphs [0043], [0048], [0051]-[0055]; parameter information at least includes one of the following parameters: a power parameter, a period parameter, a repetition parameter, and a modulation coding parameter), 
transmitting, to the terminal (Figs. 2-3), configuration information on a resource pool (Figs. 2-3, paragraphs [0043], [0048], [0051]-[0055]; resource position information used for indicating UE), the configuration information on the resource pool including resource information (Figs. 2-3, paragraphs [0043], [0048], [0051]-[0055]; parameter information used for indicating the UE to transmit the identification signal), the information on a number of (Figs. 2-3, paragraphs [0043], [0048], [0051]-[0055]; parameter information at least includes one of the following parameters: a power parameter, a period parameter, a repetition parameter, and a modulation coding parameter), 
wherein at least one resource for transmitting the signal in the resource pool is identified based on the information on the number of resources (Figs. 2-3, paragraphs [0050], [0092]-[0093]; identification signal according to resource position information and parameter information), and wherein the signal is transmitted on the at least one resource (Figs. 2-3, paragraphs [0050], [0092]-[0093]; identification signal of the UE on the specific resource).
While disclosing the whole subject matter recited in claim 5 as discussed above, Liu implies “identifying a discovery resource pool, a number of resources in which a terminal is capable of transmitting a signal associated with the resource pool” (Figs. 3, 6, paragraphs [0050], [0089], [0093]).
Chatterjee teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Chatterjee from the same or similar field of endeavor discloses identifying a discovery resource pool, a number of resources in which a terminal is capable of transmitting a signal associated with the resource pool (Figs. 1, 4, paragraphs [0023], [0027], [0038], [0039]; configuration information for the D2D discovery resource pool).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying a discovery resource pool, a number of resources in which a terminal is capable of transmitting a (Chatterjee, paragraph [0003]).

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

11.	Claims 2, 3, 6, 7, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0173113 A1), hereinafter “Liu” in view of Chatterjee et al. (US 2016/0255615 A1), hereinafter “Chatterjee” in view of Chae et al. (US 2017/0027011 A1), hereinafter “Chae” .
Regarding claim 2, Liu in view of Chatterjee disclose the method according to claim 1.
Neither Liu nor Chatterjee explicitly discloses “the configuration information on the resource pool is included in system information”.
However, Chae from the same or similar field of endeavor discloses the configuration information on the resource pool is included in system information (paragraphs [0088], [0095]; number of repetitions according to the RSRP may be predetermined or signaled by the network (through a physical layer signal (such as SIB and ePDCCH) or higher layer signal (such as RRC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration information on the resource pool is included in system information” as taught by Chae, in the combined system of Liu and Chatterjee, so that it would provide a method for preventing interference with PUCCH in a subframe in which a discovery signal is transmitted (Chae, paragraph [0021]).

Regarding claim 3, Liu in view of Chatterjee disclose the method according to claim 1.
Neither Liu nor Chatterjee explicitly discloses “the transmission power control information comprises a value of P0 and a value of α associated with the resource pool”.
However, Chae from the same or similar field of endeavor discloses the transmission power control information comprises a value of P0 and a value of α associated with the resource pool (paragraphs [0012]- [0014]; P0 and α used in determining a transmit power of the discovery signal may be delivered through a higher layer signaling, wherein P0 may denote a minimum transmit power, and α may denote a path loss coefficient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transmission power control information comprises a value of P0 and a value of α associated with the resource pool” as taught by Chae, in the combined system of Liu and Chatterjee, so that it would provide a method for preventing interference with PUCCH in a subframe in which a discovery signal is transmitted (Chae, paragraph [0021]).

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414